DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informality:

Claim 2, line 3, the examiner suggests inserting --of-- after the recitation of “the thickness” to provide a more proper description.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyaka et al. (US2011/0146041 A1, Reference of Record) in view of Aoki et al. (USPAT 7,459,829 B2).

In regards to claim 1, Miyaka et al. teaches in Fig. 3G a surface acoustic wave filter package comprising:
A wafer (combination of layers 11 and 21), an IDT electrode layer (14), a supporting wall (bonding layer 51) and a cover plate (combination of 31 and 41); 
Wherein the wafer comprises a substrate layer (high-resistance silicon layer 21, see Paragraph [0031]) and a piezoelectric thin film layer (11), and the substrate layer and the piezoelectric thin film layer bonded together (see Paragraph [0030]). Note that recitation “are combined together by wafer bonding therebetween” has not been given any patentable weight since such recitation is a method step in an apparatus claim, see MPEP 2113; 
The electrode layer (14) is arranged on a top surface of the piezoelectric thin film layer, the supporting wall is located between the piezoelectric thin film layer (11) and the cover plate (combination of 31 and 41), and the supporting wall surrounds between the piezoelectric thin film layer and the cover plate to form a cavity (gap between the wafer and the cover plate); 
The cover plate comprises a first material layer (41) and a second material layer (31). Note that the recitation of “the first material layer and the second material layer are combined together by wafer bonding therebetween” has not been given any patentable weight since such recitation is a method step in an apparatus claim, see MPEP 2113;
The second material layer (31) is located on a top side of the cover plate close to the cavity.
Note that since the surface acoustic wave filter is formed on a high-resistance silicon layer (21, which can be considered a wafer) that is mounted on a motherboard (see related Fig. 4B, motherboard 61), the surface acoustic wave package can be considered a “wafer level” surface acoustic wave filter. 
	
	Miyaka et al. does not teach in regards to claim 1, wherein the first material layer uses a same material as the substrate layer, and the second material layer uses a same material as the piezoelectric thin film layer; and wherein the cavity is a sealed cavity.

	Miyaka et al. teaches in Paragraph [0037], that the first material layer can be selected from the same group of material as the substrate layer (21) and that the second material layer (31) can be selected from the same group of material as the piezoelectric layer (11). 
	
Aoki et al. teaches in Fig. 1(B) a surface acoustic wave filter comprising a piezoelectric substrate (2) and a cover plate (3) which is bonded together via bonding layers/sidewall (9 and 13). Aoki et al. teaches in Column 3, lines 32-42, that the bonding layers hermetically seal and surrounds the interior of the SAW filter, thereby improving the frequency characteristics of the filter. 
	
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Miyaka et al. and have selected the first material layer to be made from the same material as the substrate layer (21) and have selected the second material layer to be made from the same material as the piezoelectric layer (11) because such a modification would have been an obvious design consideration when choosing the materials for the respective layer based on the teaching of Miyaka et al. (See Paragraph [0037]). 

Before the effective filing date of the claimed invention, it would have been further obvious to have modified the invention of Miyaka et al. and have designed/modify the bonding layer of Miyaka et al. to hermetically seal the interior of the SAW filter because such a modification would have provided the benefit of improving the filter characteristics of the filter as taught by Aoki et al. (See Column 3, lines 32-42). 
	
	In regards to claim 2, based on Paragraph [0030], Miyaka et al. teaches that the piezoelectric is thinned to a predetermine thickness (although not explicitly stated, thinning the piezoelectric to a predetermine/desired thickness will alter a frequency response of the filter). The combination of Miyaka et al. and Aoki et al. as applied to claim 1 above does not teach: wherein a ratio of a thickness of the piezoelectric thin film layer to a thickness of the wafer is less than a preset threshold, wherein the preset threshold is set to enable the thickness the piezoelectric thin film layer to be less than the thickness of the wafer.

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combination of Miyaka et al. and Aoki et al. and have made the thickness of the piezoelectric to be less than a thickness of the wafer, because such a modification would have been a well-known in the art design consideration to achieve a desired frequency response. As an obvious consequence of the modification, a ratio of a thickness of the piezoelectric thin film layer to a thickness of the wafer is less than a preset threshold, wherein the preset threshold is set to enable the thickness the piezoelectric thin film layer to be less than the thickness of the wafer.

	In regards to claim 4, based on Fig. 3G, the cover plate comprises at least two material layers and wherein the at least two material layers comprise the first material layer (41) and the second material layer (31) and a thickness of each material layer is related to a temperature expansion coefficient of each material layer (each material layer thickness will have a direct relationship to its temperature expansion coefficient).  

	In regards to claim 7, based on Fig. 3G the electrode layer comprises an interdigital electrode (14) and a thickened connection electrode (13), and the thickened electrode is distributed as an input/output connection electrode.

	In regards to claim 9, based on Paragraph [0030], Miyaka et al. teaches that the piezoelectric thin film layer (11) is made from lithium tantalate LiTaO3.

	In regards to claim 10, based on Paragraph [0031], Miyaka et al. teaches that the substrate layer (21) is made from a high-resistance silicon material.
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyaka et al. (US2011/0146041 A1, Reference of Record) and Aoki et al. (USPAT 7,459,829 B2) as applied to claim 1 above, with evidence provided by the teaching reference of Chen et al. (US2010/0301703 A1).

In regards to claim 5, Miyaka et al. teaches in Fig. 3G wherein the cover plate comprises the first material layer (41) and the second material layer (31). 

The combination of Miyaka et al. and Aoki et al. does not teach in regard to claim 5, a third material layer; wherein the third material layer is located between the first material layer (silicon) and the second material layer (piezoelectric layer), and the first material layer and the second material layer are combined together by using the third material layer.

However, it well-known in the art to combine a silicon layer and a piezoelectric layer with a bonding material. Chen et al. teaches in Fig. 3 and Paragraph [0019], a piezoelectric layer (304) which is bonded via wafer bonding to a silicon substrate (308) via a bonding copper layer (309).

Before the effective filing date of the claimed invention, it would have been obvious to have modified the combination of Miyaka et al. and Aoki et al. and have used a wafer bonding technique using a respective copper bonding layer to adhere the first material layer (silicon) and second material layer (piezoelectric) together and the substrate layer (silicon) and piezoelectric thin film layer together, because such a modification would have been a well-known in the art alternative method to attach a piezoelectric substrate and a silicon substrate together (See Chen et al. Fig. 3 and Paragraph [0019]). As an obvious consequence of the modification, the combination will comprise a third layer (a copper bonding layer) between the first material layer and the second material layer.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyaka et al. (US2011/0146041 A1, Reference of Record), Aoki et al. (USPAT 7,459,829 B2) and Chen et al. (US2010/0301703 A1) as applied to claim 5, and further in view of Shimanuki (US2017/0213788 A1)

The combination of Miyaka et al, Aoki et al and Chen et al. as applied to claim 5 above does not teach in regards to claim 6, wherein the third material layer is an organic binder (the combination teaches wherein the third material is a copper layer).

Shimanuki teaches in Fig. 3 a bonding layer (9) located between a semiconductor/wafer chip and a die pad (3). Shimanuki teaches in Paragraph [0052] that the bonding layer is a conductive layer having copper in an organic binder.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combination of Miyaka et al., Aoki et al. and Chen et al. and have replaced the copper bonding layer with a conductive layer having copper in an organic binder as taught by Shimanuki (see Paragraph [0052]), because such a modification would have been a well-known in the art alternative bonding layer which can perform the same function. 


Claims 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyaka et al. (US2011/0146041 A1, Reference of Record) in view of Aoki et al. (USPAT 7,459,829 B2) and with evidence provided by the teaching reference of Chen et al. (US2010/0301703 A1).

In regards to claim 11, Miyaka et al. teaches a package method for a surface acoustic wave filter, comprising: 
Obtaining a wafer (combination of layers 11 and 21), the wafer comprising a substrate layer (high-resistance silicon layer 21) and a piezoelectric thin film layer (11), and the substrate layer and the piezoelectric thin film layer being bonded together;
Preparing an electrode layer (14) on the piezoelectric thin film layer; 
Preparing a supporting wall (bonding layer 51) on the piezoelectric thin film layer; 
Obtaining a cover plate (combination of 31 and 41), the cover plate comprising a first material layer (41) and a second material layer (31), the first material layer and the second material layer being bonded together; 
The second material layer (31) being located on a side of the cover plate close to a cavity (gap between the wafer and the cover plate); 
Sealing the supporting wall and the cover plate, so that the supporting wall is between the piezoelectric thin film layer and the cover plate to form the cavity.
Note that since the surface acoustic wave filter is formed on a high-resistance silicon layer (21, which can be considered a wafer) that is mounted on a motherboard (see related Fig. 4B, motherboard 61), the surface acoustic wave package can be considered a “wafer level” surface acoustic wave filter.

Miyaka et al. does not teach in regards to claim 11, wherein the first material layer uses a same material as the substrate layer, and the second material layer uses a same material as the piezoelectric thin film layer; wherein the first material layer and the second material layer being combined together by wafer bonding therebetween, and wherein the substrate layer and the piezoelectric layer are combined together by wafer bonding, wherein the surface acoustic wave filter has a sealed cavity.

	Miyaka et al. teaches in Paragraph [0037], that the first material layer can be selected from the same group of material as the substrate layer (21) and that the second material layer (31) can be selected from the same group of material as the piezoelectric layer (11). 
	
Aoki et al. teaches in Fig. 1(B) a surface acoustic wave filter comprising a piezoelectric substrate (2) and a cover plate (3) which is bonded together via bonding layers/sidewall (9 and 13). Aoki et al. teaches in Column 3, lines 32-42, that the bonding layers hermetically seal the interior of the SAW filter, thereby improving the frequency characteristics of the filter. 
	
Furthermore, it is well-known in the art to combine a silicon layer and a piezoelectric layer with a bonding material. Chen et al. teaches in Fig. 3 and Paragraph [0019], a piezoelectric layer (304) which is bonded via wafer bonding to a silicon substrate (308) via a bonding copper layer (309).

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Miyaka et al. and have selected the first material layer to be made from the same material as the substrate layer (21) and have selected the second material layer to be made from the same material as the piezoelectric layer (11) because such a modification would have been an obvious design consideration when choosing the materials for the respective layer based on the teaching of Miyaka et al. (See Paragraph [0037]). 

Before the effective filing date of the claimed invention, it would have been further obvious to have modified the invention of Miyaka et al. and have designed/modified the bonding layer of Miyaka et al. to hermetically seal the interior of the SAW filter because such a modification would have provided the benefit of improving the filter characteristics of the filter as taught by Aoki et al. (See Column 3, lines 32-42). 

Before the effective filing date of the claimed invention, it would have been further obvious to have modified the combination of Miyaka et al. and Aoki et al. and have used a wafer bonding technique using a respective copper bonding layer to adhere the first material layer (silicon) and second material layer (piezoelectric) together and the substrate layer and piezoelectric thin film layer together, because such a modification would have been a well-known in the art alternative method to attach a piezoelectric substrate and a silicon substrate together (See Chen et al. Fig. 3 and Paragraph [0019]). 

In regards to claim 12, based on Paragraph [0030], Miyaka et al. teaches that the piezoelectric is thinned to a predetermine thickness (although not explicitly stated, thinning the piezoelectric to a predetermine/desired thickness will alter a frequency response of the filter). The combination of Miyaka et al., Aoki et al. and Chen et al. as applied to claim 11 above does not teach: wherein a ratio of a thickness of the piezoelectric thin film layer to a thickness of the wafer is less than a preset threshold, wherein the preset threshold is set to enable the thickness the piezoelectric thin film layer to be less than the thickness of the wafer.

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combination of Miyaka et al., Aoki et al. and Chen et al. and have made the thickness of the piezoelectric to be less than a thickness of the wafer, because such a modification would have been a well-known in the art design consideration to achieve a desired frequency response. As an obvious consequence of the modification, a ratio of a thickness of the piezoelectric thin film layer to a thickness of the wafer is less than a preset threshold, wherein the preset threshold is set to enable the thickness the piezoelectric thin film layer to be less than the thickness of the wafer.

In regards to claim 14, based on Fig. 3G, the cover plate comprises at least two material layers and wherein the at least two material layers comprise the first material layer (41) and the second material layer (31) and a thickness of each material layer is related to a temperature expansion coefficient of each material layer (each material layer thickness will have a direct relationship to its temperature expansion coefficient).  

In regards to claim 15, Miyaka et al. teaches in Fig. 3G wherein the cover plate comprises the first material layer (41) and the second material layer (31). 

Miyaka et al does not teach in regard to claim 15, a third material layer; wherein the third material layer is located between the first material layer (silicon) and the second material layer (piezoelectric layer), and the first material layer and the second material layer are combined together by using the third material layer.

As an obvious consequence of the modification to claim 11, the combination of Miyaka et al, Aoki et al. and Chen et al. will comprise of a third layer (a copper bonding layer) between the first material layer and the second material layer.

Allowable Subject Matter

Claims 3, 8, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 6/17/2022 have been fully considered and are found partially persuasive.

On page 8 of the applicant’s response, the applicant made the remark that Miyaka et al. does not teach a wafer level surface acoustic wave filter in which Miyaka et al. merely teaches a piezoelectric device having a bonded structure. 

The examiner respectfully disagree with the applicant remarks. As discussed above, since the surface acoustic wave filter of Miyaka et al. is formed on a high-resistance silicon wafer layer (21) that is mounted on a motherboard (see related Fig. 4B, motherboard 61), the surface acoustic wave package can be considered a “wafer level” surface acoustic wave filter.

On page 9 of the applicant’s response, the applicant made the remark that Miyaka et al. does not teach “wafer bonding” between the substrate layer and the piezoelectric layer, and between the first material layer and the second material layer. 

The examiner partially agrees with the applicant’s remarks. In regards to claim 11, which is a method claim, Miyaka et al. does not teach wafer bonding (i.e. specific method step) between the layer. However, in regards to claim 1, which is an apparatus claim, the recitation of “wafer bonding” as discussed above, has not been given any patentable weight since such recitation is a method step in an apparatus claim, see MPEP 2113. In regards to claim 11, the examiner has made a new rejection of record under 35 USC 103 above which meets the limitation of claim 11 “wafer bonding” steps. 

On page 9 of the applicant’s response, the applicant made the remark that Miyaka et al. only teaches a hollow space between the substrate and the cover layer, and does not teach a sealed cavity.

The examiner finds the remark persuasive in which Miyaka et al. does not teach a sealed cavity. The examiner has therefore made a new rejection of record under 35 USC 103 above which meets the limitation of “sealed cavity”.

On page 9 of the applicant’s response, the applicant made the remark that Miyaka et al. does not explicitly teach wherein the first and second material layer are made from the same material as the substrate layer and the piezoelectric thin film, respectively, in which Miyaka et al. merely teaches that the material of the first and second material layer can be “selected from the material” of the substrate layer and the piezoelectric thin film, respectively. 

The examiner finds this remark persuasive. The examiner has therefore made a new rejection of record under 35 USC 103 above in which it would have been an obvious design consideration to have selected the first and second material layer to be made from the same material as the substrate layer and the piezoelectric thin film, respectively.

	Due to the new rejections of record as discussed above, this action has been made non-final. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843